Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 7-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR20170008698A (hereinafter KR20171) in view of KO et al (US Pub. 2011/01877502; hereinafter KO).

As per claim 4, KR2017 discloses an electronic device comprising: 

a housing comprising a first plate and a second plate facing in a direction opposite the first plate [abstract; page 9, lines 29-33; a smartphone]; 

a display positioned inside the housing and exposed through a portion of the first plate [abstract; page 9, lines 29-33; a smartphone]; 

a pressure sensor integrated circuit (IC) positioned between the first plate and the second plate and configured to detect a pressure applied to the first plate by an external force [abstract; page 5, lines 4-17; page 6, lines 23-25; a touch controller IC]; 

a wireless communication circuit positioned inside the housing [abstract; page 9, lines 29-33; page 12, lines 13-16; wireless communication]; 

a display driving integrated circuit positioned inside the housing [abstract; claims 1-20; display driving circuit]; 

[abstract; claim 1; page 2, lines 57-58; a processor]; and 

a memory positioned inside the housing and electrically connected to the processor, wherein the memory stores instructions that, when executed, cause the pressure sensor IC to  detect a change in pressure while the display is inactive [page 12, lines 4-7; Memory 1130 storing instructions; page 5, lines 4-17; page 6, lines 23-25; the touch controller IC processes touch gesture information input] and wherein the memory stores instructions that, when executed, further cause the display driving integrated circuit to display one or more graphical elements in a selected area of the display having a substantially black background screen in response to the detected change in the pressure while at least a portion of the processor is in a sleep mode [abstract; claim 15; page 2, lines 57-58; page 3, lines 7-22; page 4, lines 41-43, 50-51; page 9, lines 29-43; the display driving circuit displays one or more graphics in a selected area of the display having a substantially black background].

KR2017 discloses the invention substantially. KR2017 does not specifically disclose regarding a size of the selected area is determined based on an amount of pressure of the user input. However, KO (in the same field of electronic devices with touch input display) discloses a screen processing unit that may set an amount of time for changing the size of a selected area based on a pressure measured by a pressure measuring unit [abstract; Fig. 10; para 0033, 0038, 0044, 0047]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed 


As per claim 7, KR2017 discloses an electronic device comprising: 

a housing comprising a first plate and a second plate facing in a direction opposite the first plate [abstract; page 9, lines 29-33; a smartphone]; 

a display positioned inside the housing and exposed through a portion of the first plate [abstract; page 9, lines 29-33; a smartphone]; 

a sensor integrated circuit (IC) positioned between the first plate and the second plate and configured to detect a user input applied to the first plate [abstract; page 5, lines 4-17; page 6, lines 23-25; a touch controller IC]; 

a wireless communication circuit positioned inside the housing [abstract; page 9, lines 29-33; page 12, lines 13-16; wireless communication]; 

a display driving integrated circuit positioned inside the housing [abstract; claims 1-20; display driving circuit]; 

[abstract; claim 1; page 2, lines 57-58; a processor]; and 

a memory positioned inside the housing and electrically connected to the processor, wherein the memory stores instructions that, when executed, cause the processor to: 

detect a user input using the sensor IC [page 12, lines 4-7; Memory 1130 storing instructions; page 5, lines 4-17; page 6, lines 23-25; the touch controller IC processes touch gesture information input],

identify a state of a power saving display mode, based at least on the user input [page 4, lines 52-54; page 9, lines 44-48; determine whether a user input to activate the processor has been received], 

determine activation or deactivation of the power saving display mode, based at least on the user input and the state of the power saving display mode, detect the user input using the sensor IC while at least a portion of the processor is in a sleep mode, and display, at a location of the detected user input, one or more graphical elements while the processor is in a sleep mode,5Appl. No.: 16/614,255Response dated: June 9, 2021 Reply to Office Action of: March 10, 2021wherein the power saving display mode is a state in which the display is controlled by an operation of the display driving integrated circuit while the processor is limited in driving [page 3, lines 7-9, 19-22; page 4, lines 52-54; page 9, lines 44-48; disclosed invention].

KR2017 discloses the invention substantially. KR2017 does not specifically disclose regarding a size of the selected area is determined based on an amount of pressure of the user input. However, KO (in the same field of electronic devices with touch input display) discloses a screen processing unit that may set an amount of time for changing the size of a selected area based on a pressure measured by a pressure measuring unit [abstract; Fig. 10; para 0033, 0038, 0044, 0047]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an electronic device with a touch sensing unit (i.e., display unit) and controlling the display unit based on a user input.


As per claim 5, KR2017 discloses wherein the processor comprises an application processor and a micro control unit electrically connected to the display and the pressure sensor IC [claim 3; page 5, line 5; page 12, line 1; page 6, line 1; an application processor (AP); an MCU (Micro Controller Unit)], and wherein the instructions further cause the micro control unit to perform control such that the display driving integrated circuit displays the one or more graphical elements while the application processor is in a sleep mode [page 3, lines 7-9, 19-22; page 4, lines 52-54; page 9, lines 44-48; disclosed invention].

As per claim 8, KR2017 discloses wherein the processor comprises an application processor and a micro control unit electrically connected to the display and the sensor IC, and wherein the instructions further cause the micro control unit to perform control such that the [page 3, lines 7-9, 19-22; page 4, lines 52-54; page 9, lines 44-48; disclosed invention].

As per claim 10, KR2017 discloses wherein the instructions further cause the processor to: determine whether or not a position in which the user input is detected is a specified first area of the display [page 3, lines 7-9, 19-22; page 4, lines 52-54; page 6, lines 54-56; page 9, lines 44-48; disclosed invention].

As per claim 11, KR2017 discloses wherein the instructions further cause the processor to, in response to the position in which the user input is detected being the specified first area of the display, identify the state of the power saving display mode, based at least on the user input [page 3, lines 7-9, 19-22; page 4, lines 52-54; page 6, lines 54-56; page 9, lines 44-48].

As per claim 12, KR2017 discloses wherein the instructions further cause the processor to, in response to the identified state of the power saving display mode being an inactive state, control the display driving integrated circuit so as to display one or more graphical elements in a second area of the display, based at least on the user input [abstract; page 3, lines 7-22; page 4, lines 41-43, 50-51; page 9, lines 29-43; page 10, lines 35-36].

As per claim 13, KR2017 discloses wherein the instructions further cause the processor to, in response to the identified state of the power saving display mode being an active state, control the display driving integrated circuit so as to release display of one or more graphical [abstract; page 3, lines 7-22; page 4, lines 41-43, 50-51; page 9, lines 29-43; page 10, lines 35-36].

As per claim 14, KR2017 discloses wherein the instructions further cause the processor to: determine a function of the power saving display mode, based at least on the user input, transmit control information comprising the determined function of the power saving display mode to the display driving integrated circuit, and control the display driving integrated circuit so as to display one or more graphical elements on the display, based at least on the control information [abstract; page 3, lines 7-22; page 4, lines 41-43, 50-51; page 9, lines 29-43; page 10, lines 35-36].

As per claim 15, KR2017 discloses wherein the instructions further cause the processor to: control the display driving integrated circuit so as to display the one or more graphical elements while the processor is in a sleep mode [abstract; page 3, lines 7-22; page 4, lines 41-43, 50-51; page 9, lines 29-43; page 10, lines 35-36]; detect a user input on [abstract; page 3, lines 7-22; page 4, lines 41-43, 50-51; page 9, lines 29-43; page 10, lines 35-36]; and execute a function related to the graphical element, based at least on the user input detected on the graphical element [abstract; page 3, lines 7-22; page 4, lines 41-43, 50-51; page 9, lines 29-43; page 10, lines 35-36].

As per claim 16, KR2017 discloses wherein the function related to the graphical element includes at least one of movement of the graphical element, change of the graphical element, [page 10, lines 23-26].


As per claim 17, KR2017 discloses wherein the instructions further cause the processor to determine the function of the power saving 7Appl. No.: 16/614,255Response dated: June 9, 2021Reply to Office Action of: March 10, 2021display mode, based on at least one of a duration, a detection position, or an intensity of a user input or a plurality of user inputs [page 4, lines 52-54; page 5, lines 36-37; page 9, lines 44-48].


As per claim 18, KR2017 discloses wherein the function of the power saving display mode include at least one of a size of a graphical element, a display time of an element, a display area of a graphical element, brightness of a graphical element, an update period of a graphical element, or an application associated with a graphical element [page 5, lines 22-25; size of the partial image; page 4, lines 35-40; current time; area; page 4, lines 30-34; page 7, lines 7-8; page 12, lines 4-7; application program].


As per claim 20, KR2017 discloses wherein the one or more graphical elements comprise at least one of text, numbers, symbols, or icons [page 6, lines 6, 42-47; page 12, line 10; text data; text message; icon; symbols].



Claims 1-3, 6, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KR20170008698A (hereinafter KR20171) in view of KR20160040262A (hereinafter KR20161) and further in view of KO et al (US Pub. 2011/01877502; hereinafter KO).

As per claim 1, KR2017 discloses an electronic device comprising: 

a housing comprising a first plate and a second plate facing in a direction opposite the first plate [abstract; page 9, lines 29-33; a smartphone]; 

a display positioned inside the housing and exposed through a portion of the first plate [abstract; page 9, lines 29-33; a smartphone]; 

a pressure sensor integrated circuit (IC) positioned between the first plate and the second plate and configured to detect a pressure applied to the first plate by an external force [abstract; page 5, lines 4-17; page 6, lines 23-25; a touch controller IC]; 

a wireless communication circuit positioned inside the housing [abstract; page 9, lines 29-33; page 12, lines 13-16; wireless communication]; 

a display driving integrated circuit positioned inside the housing [abstract; claims 1-20; display driving circuit]; 

[abstract; claim 1; page 2, lines 57-58; a processor]; and 

a memory positioned inside the housing and electrically connected to the processor, wherein the memory stores instructions that, when executed, cause the 
while at least a portion of the processor is in a sleep mode, display one or more graphical elements in a selected area of the display having a substantially black background screen [page 12, lines 4-7; Memory 1130 storing instructions; page 5, lines 4-17; page 6, lines 23-25; the touch controller IC processes touch gesture information input; claim 15; page 2, lines 57-58; page 3, lines 7-22; page 4, lines 41-43, 50-51; page 9, lines 29-43; the display driving circuit displays one or more graphics in a selected area of the display having a substantially black background]. 

Though KR2017 does not specifically disclose regarding deactivating the display in response to detecting a change in pressure using the pressure sensor IC, but it would have been obvious as touching an icon on the display screen to deactivate the display (known in the art). However, KR2016 clearly discloses such a function in a smartphone [page 3, lines 40-47; page 7, lines 45-48; page 8, lines 31-32; “The sensor hub 224 deactivates the imager after face detection or after expiration of the detection time or after other deactivation conditions are satisfied.”]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed 

KR2017 and KR 2016 disclose the invention substantially. KR2017 and KR2016 do not specifically disclose regarding a size of the selected area is determined based on an amount of pressure of the user input. However, KO (in the same field of electronic devices with touch input display) discloses a screen processing unit that may set an amount of time for changing the size of a selected area based on a pressure measured by a pressure measuring unit [abstract; Fig. 10; para 0033, 0038, 0044, 0047]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as they are directed to an electronic device with a touch sensing unit (i.e., display unit) and controlling the display unit based on a user input.


As per claim 2, KR2017 discloses wherein the at least one processor comprises an application processor and a micro control unit electrically connected to the display and the pressure sensor IC [claim 3; page 5, line 5; page 12, line 1; page 6, line 1; an application processor (AP); an MCU (Micro Controller Unit)], and 3Appl. No.: 16/614,255Response dated: June 9, 2021Reply to Office Action of: March 10, 2021wherein the instructions cause the micro control unit to perform control such that the display driving integrated circuit displays the one or more graphical elements while the application processor is in a sleep mode [page 3, lines 7-9, 19-22; page 4, lines 52-54; page 9, lines 44-48; disclosed invention].

As per claims 3, 6 and 9, KR2016 discloses wherein the instructions further cause the micro control unit to detect the change in the pressure and to deactivate the display while the application processor is in the sleep mode [page 3, lines 40-47; page 7, lines 45-48; page 8, lines 31-32].  

As per claim 19, KR2017 discloses wherein the one or more graphical elements include at least one of text, numbers, symbols, or icons [page 6, lines 6, 42-47; page 12, line 10; text data; text message; icon; symbols].

Note: a short summary of cited references in this action:
A) US-20190204868 discloses an electronic device may include a processor, which is configured to control a sensor module, as a part of the processor or separately from the processor in order to control the sensor module while the processor is in a sleep state and the electronic device may determine the minimum and maximum size of an emoticon that may be expressible in consideration of the size of a display, and connect the determined size of an emoticon and the detectable strength of a pressure input so as to continuously change the size of the emoticon according to a change in the pressure applied by a user.

B) US-20170115793 discloses a processor of an electronic device determines that the pressure of a touch input is greater than a specified value (determines that the touch input is a “pressure touch”), the processor may determine an output size (or area) of content that is output on a second display.

C) US-20180046359 discloses an electronic device and method for determining a selection area based on pressure input of touch.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by the examiner in the prior office action (dated 7/23/21).
        2 Prior art cited by the examiner in the prior office action (dated 9/24/21).